Exhibit 10.1

 

Execution Version

 

SUPPORT AGREEMENT

 

This SUPPORT AGREEMENT (this “Agreement”), dated as of July 10, 2017, is entered
into by and among Halcón Resources Corporation (the “Company”) and the
undersigned investment advisors or managers (as applicable) for the account of
beneficial holders (together with their respective successors and permitted
assigns and any subsequent holder that becomes party hereto in accordance with
the terms hereof, each a “Consenting Holder” and, collectively, the “Consenting
Holders”) of the Company’s 6.75% Senior Notes due 2025 (the “Notes”) and the
related guarantees thereof (together with the Notes, the “Securities”) issued
under that certain Indenture, dated as of February 16, 2017, by and among the
Company, the subsidiary guarantors of the Company party thereto (the
“Guarantors”) and U.S. Bank National Association, as trustee (the “Indenture”).
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Indenture as the same is proposed to be modified consistent with
the proposed amendments (the “Amendments”) set forth in Exhibit A hereto and to
be included in a supplemental indenture to the Indenture (the “Supplemental
Indenture”);

 

WHEREAS, the Company is assessing the merits of a sale in one transaction or a
series of related transactions of all or substantially all of the Oil and Gas
Properties of the Company and its Restricted Subsidiaries located in the States
of North Dakota and Montana constituting a Williston Sale, whether directly or
by sale of Capital Stock of one or more Subsidiaries, within the time period
specified in the Amendments;

 

WHEREAS, the Company desires to amend the Indenture to permit the Williston
Sale;

 

WHEREAS, the Indenture provides that certain amendments to the Indenture,
including the Amendments, shall only be effective upon execution of the
Supplemental Indenture after the Company solicits consents from all holders of
the Notes (the “Consent Solicitation”) and receives the consent of the holders
of at least a majority in principal amount of the then outstanding Notes;

 

WHEREAS, the Company and the Consenting Holders desire to hereby express to each
other their mutual support and commitment in respect of the matters discussed
hereunder and to the Amendments.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.                                      Amendments to the Indenture

 

(a)                                 Amendments. The Amendments are expressly
incorporated herein by reference and made part of this Agreement as if fully set
forth herein. In the event of any inconsistency between the Amendments and this
Agreement, the Amendments shall control.

 

(b)                                 Consent Solicitation Statement. In
connection with the Consent Solicitation, the Company undertakes to furnish the
Consenting Holders, together with all other holders of the Securities, with a
consent solicitation statement detailing the terms of the Consent Solicitation
and the Amendments.

 

--------------------------------------------------------------------------------


 

(c)                                  Further Amendments and Modifications. Each
Consenting Holder hereby agrees that the Company may, in connection with
preparing the supplemental indenture that will effect the Amendments, amend,
modify or supplement the Amendments following the date hereof, from time to
time, to cure any non-substantive ambiguity, defect (including any technical
defect) or inconsistency, and to include such Amendments in the form of a
supplemental indenture to the Indenture; provided that any such amendments,
modifications or supplements do not adversely affect the rights, interests or
treatment of any Consenting Holder in any material respect, and that no such
amendment, modification or supplement shall affect the support of each
Consenting Holder for the Amendments expressed pursuant to this Agreement.

 

2.                                      Agreements of the Consenting Holders.

 

(a)                                 Support. Subject to the terms and conditions
hereof, each Consenting Holder agrees that, in connection with the Consent
Solicitation, it will use commercially reasonable efforts to: (i) timely furnish
its consent to the Amendments for all Notes beneficially owned by the Consenting
Holder, which shall include Notes in the aggregate principal amount of at least
the amount set forth below its name on the signature page hereof (as may be
reduced to reflect transfers of Notes made in accordance with Section 2(b) of
this Agreement), in accordance with the terms of the Consent Solicitation,
(ii) not withdraw such consent, (iii) not take any other action that is
inconsistent with or that would reasonably be expected to prevent, materially
interfere with, materially delay or materially impede the Consent Solicitation
and the execution, delivery or effectiveness of the Supplemental Indenture;
provided, that this Section 2(a) shall not restrict or limit in any manner any
Consenting Holder’s right to transfer Notes in accordance with Section 2(b) of
this Agreement.

 

(b)                                 Transfers. Each Consenting Holder agrees
that from the date hereof until the completion of the Consent Solicitation,
which shall be completed not later than August 15, 2017 (the “Solicitation
Outside Date”), it shall not sell, transfer, loan, issue, pledge, hypothecate,
assign or otherwise dispose of (other than ordinary course pledges and/or swaps)
(each, a “Transfer”), directly or indirectly, in whole or in part, any of its
Securities, as applicable, or any option thereon or any right or interest
therein, unless the transferee thereof either (i) is a Consenting Holder or its
affiliate, provided that such affiliate shall agree in writing to be bound by
this Agreement as if an original party hereto, or (ii) prior to such Transfer,
the transferee agrees in writing for the benefit of the parties hereto to become
a Consenting Holder and to be bound by all of the terms of this Agreement
applicable to Consenting Holders (including with respect to any and all claims
or interests it already may hold against or in the Company prior to such
Transfer) by executing a joinder agreement, in the form attached as Exhibit B
hereto or otherwise reasonably satisfactory to the Company, and delivering an
executed copy thereof to the Company within two (2) Business Days of such
execution.

 

3.                                      Consent Fee.

 

The Company agrees that the Consenting Holders that validly consent to the
Amendments in accordance with the terms and procedures of the Consent
Solicitation will be entitled to a consent fee of 2.0% of the principal amount
of the Notes with respect to which they provide such consent (the “Consent
Fee”), with such fee payable upon the earlier of (a) receipt by the Company or
its agent of valid consents to the Amendments from holders of at least 50.1%

 

2

--------------------------------------------------------------------------------


 

of aggregate principal amount of the outstanding Notes upon settlement of the
Consent Solicitation in accordance with the terms and procedures of the Consent
Solicitation and satisfaction of other customary conditions to the execution and
delivery of the Supplemental Indenture or (b) a Consent Solicitation Termination
Event (as defined below). In the event that either the Company elects not to
commence the Consent Solicitation, or the Consent Solicitation is terminated,
withdrawn or abandoned by the Company, or the Consent Solicitation is not
settled by August 15, 2017 (other than by reason of the failure of the
Consenting Holders to deliver valid consents) (any such event, a “Consent
Solicitation Termination Event”), then, subject to the following sentence, each
of the Consenting Holders that hold Notes in the aggregate principal amount of
at least the amount set forth below its name on the signature page hereof or on
the signature page of any joinder agreement hereto (in each case as such amounts
may be reduced to reflect Transfers of Notes made in accordance with
Section 2(b) of this Agreement) shall be paid a Consent Fee on such Notes
indicated on such signature page (as such amounts may be reduced to reflect
Transfers of Notes made in accordance with Section 2(b) of this Agreement),
which Consent Fee shall be paid promptly by the Company upon the earlier of
(i) the date the Company publicly announces it has withdrawn, terminated or
abandoned the Consent Solicitation or elected not commence the Consent
Solicitation the Consent Solicitation and (ii) the Solicitation Outside Date.
Notwithstanding anything to the contrary in this Support Agreement, no Consent
Fee shall be payable to Consenting Holders under the terms of this Agreement
unless (A) the Consenting Holders collectively tender valid consents to the
Amendments for at least 50.1% of aggregate principal amount of the outstanding
Notes in the Consent Solicitation in accordance with its terms or (B) if the
Company elects not to commence the Consent Solicitation, or the Consent
Solicitation is withdrawn, terminated or abandoned or the Consent Solicitation
is not settled by the Solicitation Outside Date, such Holders provide an
Ownership Certificate (as defined below) or other reasonable proof to the
Company that the Consenting Holders collectively held at least at least 50.1% of
aggregate principal amount of the outstanding Notes on the date a Consent Fee
would become payable under the immediately preceding sentence.  “Ownership
Certificate” means, for any Consenting Holder, a notarized certificate pursuant
to which such Consenting Holder represents and warrants to the Company regarding
the aggregate principal amount of the outstanding Notes held by it.

 

4.                                      Company Termination Right.

 

(a)                                 Termination Right. The Company shall have
the exclusive right to terminate the Consent Solicitation for any reason.

 

(b)                                 Effect of Termination. Upon the earlier of
(x) termination of the Consent Solicitation by the Company and (y) 5:00 p.m. New
York City time on the Solicitation Outside Date, this Agreement shall forthwith
become void and of no further force or effect and each party shall be
immediately released from its liabilities, obligations, commitments,
undertakings and agreements under or related to this Agreement; provided,
however, that (i) in no event shall any such termination relieve a party from
liability for its breach or non-performance of its obligations hereunder prior
to the date of such termination and (ii) the Company shall pay each Consenting
Holder the Consent Fee to the extent such Consent Fee is or becomes payable
under Section 3 hereof, provided that such Consenting Holder has not violated
any material terms of, and has not materially breached any representation or
warranty made in, this Agreement; provided, however, that that any such
violation or breach shall not have any impact on the

 

3

--------------------------------------------------------------------------------


 

Company’s obligation to pay a Consent Fee unless the Company shall have given
such Consenting Holder written notice of such violation or breach and (if
capable of cure) the Consenting Holder shall have failed to cure such breach
within 5 Business Days after its receipt of such written notice. Upon any such
termination, any and all consents and ballots tendered by the Consenting Holders
prior to such termination shall be deemed, for all purposes, automatically null
and void ab initio, and shall not be considered or otherwise used in any manner
by the parties in connection with the Consent Solicitation or otherwise.

 

5.                                      Representations and Warranties of the
Parties.

 

(a)                                 Each Consenting Holder, severally and not
jointly, represents and warrants to the other parties that the following
statements are true, correct and complete as of the date hereof (or as of the
date a Consenting Holder becomes a party hereto):

 

(i)                                     such Consenting Holder is validly
existing and in good standing under the laws of its jurisdiction of
incorporation or organization, and has all requisite corporate, partnership,
limited liability company or similar authority to enter into this Agreement and
carry out the transactions contemplated hereby and perform its obligations
contemplated hereunder; and the execution and delivery of this Agreement and the
performance of such Consenting Holder’s obligations hereunder have been duly
authorized by all necessary corporate, limited liability company, partnership or
other similar action on its part;

 

(ii)                                  the execution, delivery and performance by
such Consenting Holder of this Agreement does not and will not (A) to the actual
knowledge of such Consenting Holder, violate any material provision of law,
rule or regulation applicable to it, (B) violate its charter or bylaws (or other
similar governing documents), or (C) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
material contractual obligation to which it is a party;

 

(iii)                               the execution, delivery and performance by
such Consenting Holder of this Agreement does not and will not require that such
Consenting Holder make any material registration or filing with, obtain the
consent or approval of, or provide notice to, or take other action, with or by,
any federal, state or governmental authority or regulatory body, except such
filings as may be necessary and/or required by the SEC or other securities
regulatory authorities under applicable securities laws; and

 

(iv)                              this Agreement is the legally valid and
binding obligation of such Consenting Holder, enforceable against it in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
limiting creditors’ rights generally or by equitable principles relating to
enforceability or a ruling of a bankruptcy court.

 

(b)                                 Each Consenting Holder severally (and not
jointly), represents and warrants to the Company that, as of the date hereof (or
as of the date such Consenting Holder becomes a party hereto), such Consenting
Holder (i) is the beneficial owner of the aggregate principal amount of Notes
set forth below its name on the signature page hereof (or below its name on the
signature

 

4

--------------------------------------------------------------------------------


 

page of a Joinder Agreement for any Consenting Holder that becomes a party
hereto after the date hereof), or is the nominee, investment manager, or advisor
for one or more beneficial holders thereof, and/or (ii) has, with respect to the
beneficial owners of such Notes, (A) investment discretion with respect to such
Notes, (B) power and authority to vote on and consent to matters concerning such
Notes or to exchange, assign and transfer such Notes, and (C) power and
authority to bind or act on the behalf of, such beneficial owners.

 

(c)                                  The Company represents and warrants to each
of the Consenting Holders that the following statements are true, correct and
complete as of the date hereof:

 

(i)                                     it is validly existing and in good
standing under the laws of the State of Delaware, and has all requisite
corporate authority to enter into this Agreement and carry out the transactions
contemplated hereby and perform its obligations contemplated hereunder; and the
execution and delivery of this Agreement and the performance of its obligations
hereunder have been duly authorized by all necessary corporate action on its
part;

 

(ii)                                  its execution, delivery and performance of
this Agreement does not and will not (A) to the actual knowledge of the Company,
violate any material provision of law, rule or regulation applicable to it,
(B) violate its charter or bylaws (or other similar governing documents) or
those of any of its subsidiaries, or (B) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
material contractual obligation to which it is a party;

 

(iii)                               its execution, delivery and performance of
this Agreement does not and will not require that it make any material
registration or filing with, obtain the consent or approval of, or provide
notice to, or take other action, with or by, any federal, state or governmental
authority or regulatory body, except such filings as may be necessary and/or
required by the SEC or other securities regulatory authorities under applicable
securities laws;

 

(iv)                              this Agreement is the legally valid and
binding obligation of the Company, enforceable against it in accordance with its
terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability or a ruling of a bankruptcy court; and

 

(v)                                 (a) there exists no Default or Event of
Default and (b) after giving effect to this Agreement and the transactions
contemplated hereunder, no Default or Event of Default shall have occurred and
be continuing.

 

6.                                      Effectiveness.

 

This Agreement shall become effective and binding upon each party upon the
execution and delivery by the Company and Consenting Holders that are beneficial
owners of at least 50.1% of the aggregate principal amount of outstanding Notes.
The Company shall promptly notify each Consenting Holder that is a party hereto
of effectiveness of this Agreement. The Company shall, as a condition precedent
to effectiveness of the Supplemental Indenture, deliver

 

5

--------------------------------------------------------------------------------


 

to each of the Consenting Holders a certificate, dated as of the date the
Supplemental Indenture is executed (the “Supplemental Indenture Date”) and
signed by a duly authorized officer of the Company, to the effect that the
representations and warranties of the Company set forth in Section 5(c) are true
and correct in all respects on the Supplemental Indenture Date with the same
effect as though made at and as of such date.

 

7.                                      GOVERNING LAW; JURISDICTION; WAIVER OF
JURY TRIAL.

 

(a)                                 This Agreement shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the law of the State of New York, without giving effect to the conflict of laws
principles thereof to the extent such principles would result in application of
the law of any other jurisdiction.

 

(b)                                 Each of the parties irrevocably agrees that
any legal action, suit or proceeding arising out of or relating to this
Agreement brought by any party or its successors or assigns shall be brought and
determined in any federal or state court in the State of New York, and each of
the parties hereby irrevocably submits to the exclusive jurisdiction of the
aforesaid courts for itself and with respect to its property, generally and
unconditionally, with regard to any such proceeding arising out of or relating
to this Agreement. Each of the parties agrees not to commence any proceeding
relating hereto or thereto except in the courts described above in New York,
other than proceedings in any court of competent jurisdiction to enforce any
judgment, decree or award rendered by any such court in New York as described
herein. Each of the parties further agrees that notice as provided herein shall
constitute sufficient service of process and the parties further waive any
argument that such service is insufficient. Each of the parties hereby
irrevocably and unconditionally waives, and agrees not to assert, by way of
motion or as a defense, counterclaim or otherwise, in any proceeding arising out
of or relating to this Agreement, (i) any claim that it is not personally
subject to the jurisdiction of the courts in New York as described herein for
any reason, (ii) that it or its property is exempt or immune from jurisdiction
of any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) and (iii) that
(A) the proceeding in any such court is brought in an inconvenient forum,
(B) the venue of such proceeding is improper or (C) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts.

 

(c)                                  EACH PARTY HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY (I) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

6

--------------------------------------------------------------------------------


 

8.                                      Specific Performance/Remedies.

 

It is understood and agreed by the Parties that money damages may not be a
sufficient remedy for a breach of this Agreement by any Party and each
non-breaching Party shall be entitled to seek specific performance and
injunctive or other equitable relief (including reasonable and documented
attorneys’ fees and costs) as a remedy with respect to any such breach, without
the necessity of proving the inadequacy of money damages as a remedy.

 

9.                                      Headings.

 

The headings of the sections, paragraphs and subsections of this Agreement are
inserted for convenience only and shall not affect the interpretation hereof or,
for any purpose, be deemed a part of this Agreement.

 

10.                               Successors and Assigns; Severability; Several
Obligations.

 

(a)                                 This Agreement is intended to bind and inure
to the benefit of the parties and their respective successors, permitted
assigns, heirs, executors, administrators and representatives; provided,
however, that nothing contained in this Section 10 shall be deemed to permit
Transfers of the Securities or claims arising under the Securities other than in
accordance with the express terms of this Agreement.

 

(b)                                 If any provision of this Agreement, or the
application of any such provision to any person or entity or circumstance, shall
be held invalid or unenforceable in whole or in part, such invalidity or
unenforceability shall attach only to such provision or part thereof and the
remaining part of such provision hereof and this Agreement shall continue in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon any such determination of invalidity, the parties
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a reasonably
satisfactory manner in order that the transactions contemplated hereby are
consummated as originally contemplated to the greatest extent possible. The
agreements, representations and obligations of the parties are, in all respects,
ratable and several and neither joint nor joint and several.

 

11.                               No Third-Party Beneficiaries.

 

Unless expressly stated herein, this Agreement shall be solely for the benefit
of the parties and no other person or entity shall be a third-party beneficiary
hereof.

 

12.                               Prior Negotiations; Entire Agreement.

 

This Agreement, including the exhibits and schedules hereto (including the
Amendments) constitutes the entire agreement of the parties, and supersedes all
other prior negotiations, with respect to the subject matter hereof and thereof,
except that the parties acknowledge that any confidentiality agreements (if any)
heretofore executed between the Company and each Consenting Holder shall
continue in full force and effect for the duration of such confidentiality
agreement.

 

7

--------------------------------------------------------------------------------


 

13.                               Counterparts.

 

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original, and all of which together shall be deemed to be one
and the same agreement. Execution copies of this Agreement may be delivered by
facsimile, electronic mail or otherwise, which shall be deemed to be an original
for the purposes of this paragraph.

 

14.                               No Solicitation; Representation by Counsel;
Adequate Information.

 

(a)                                 This Agreement is not and shall not be
deemed to be a solicitation for consents in favor of the Amendments. The
acceptance of any Consenting Holder with respect to the Amendments will not be
solicited until such Consenting Holder has received the consent solicitation
statement related to the Consent Solicitation.

 

(b)                                 Each party acknowledges that it has had an
opportunity to receive information from the Company and that it has been
represented by counsel in connection with this Agreement and the transactions
contemplated hereby. Accordingly, any rule of law or any legal decision that
would provide any party with a defense to the enforcement of the terms of this
Agreement against such party based upon lack of legal counsel shall have no
application and is expressly waived.

 

(c)                                  The Company (i) is a sophisticated party
with respect to the subject matter of this Agreement, (ii) has been represented
and advised by legal counsel and tax advisors in connection with this Agreement
and the effects of the proposed consent and the Amendments to the extent it
determines that it is appropriate, (iii) has adequate information concerning the
matters that are the subject of this Agreement, and (iv) has independently and
without reliance upon any other party and based on such information as it has
deemed appropriate, made its own analysis and decision to enter into this
Agreement, except that it has relied upon the Consenting Holders’ express
representations, warranties, and covenants in this Agreement, and has entered
into this Agreement voluntarily and of its own choice and not under coercion or
duress.

 

(d)                                 Each Consenting Holder (i) is a
sophisticated party with respect to the subject matter of this Agreement,
(ii) has been represented and advised by legal counsel in connection with this
Agreement and the effects of the proposed consent and the Amendments to the
extent it determines that it is appropriate, (iii) has adequate information
concerning the matters that are the subject of this Agreement, and (iv) has
independently and without reliance upon any other party and based on such
information as it has deemed appropriate, made its own analysis and decision to
enter into this Agreement, except that it has relied upon the Company’s express
representations, warranties, and covenants in this Agreement, and has entered
into this Agreement voluntarily and of its own choice and not under coercion or
duress.

 

15.                               No Fiduciary Duty; Acknowledgments.

 

(a)                                 The Company acknowledges and agrees that no
fiduciary, advisory or agency relationship between the Company, on the one hand,
and any Consenting Holder, on the other hand, is intended to be or has been
created in respect of any of the transactions contemplated by this Agreement,
irrespective of whether any Consenting Holder (or any of its affiliates, managed
accounts and/or related funds) has advised or is advising the Company on other
matters, (b) each

 

8

--------------------------------------------------------------------------------


 

of the Consenting Holders, on the one hand, and the Company, on the other hand,
have an arm’s-length business relationship that does not directly or indirectly
give rise to, nor does the Company rely on, any fiduciary duty on the part of
such Consenting Holder, (c) the Company is capable of evaluating and
understanding, and does understand and accept, the terms, risks and conditions
of the transactions contemplated by this Agreement, (d) the Company has been
advised that the Consenting Holders are engaged in a broad range of transactions
that may involve interests that differ from the Company’s interests and that the
Consenting Holders have no obligation to disclose such interests and
transactions to the Company by virtue of any fiduciary, advisory or agency
relationship and (e) the Company waives, to the fullest extent permitted by law,
any claims the Company may have against any Consenting Holder for breach of
fiduciary duty or alleged breach of fiduciary duty and agrees that the
Consenting Holders shall have no liability (whether direct or indirect) to the
Company in respect of such a fiduciary duty claim or to any person asserting a
fiduciary duty claim on behalf of, or in right of, the Company or any of its
equityholders, affiliates, directors, officers, employees, agents, investment
bankers, attorneys, accountants, consultants, advisors and other representatives
(collectively, the “Representatives”).

 

(b)                                 The Company further acknowledges and agrees
that the Consenting Holders are full service firms engaged in securities trading
as well as providing other services.  In the ordinary course of business, the
Consenting Holders may provide services to, and/or acquire, hold or sell, for
its own accounts and the accounts of customers, equity, debt and other
securities and financial instruments (including bank loans and other
obligations) of or issued by the Company and/or other companies with which the
Company may have commercial or other relationships.  With respect to any
securities and/or financial instruments so held by the any Consenting Holder or
any of its customers, all rights in respect of such securities and financial
instruments, including any voting rights, will be exercised by the holder of the
rights, in its sole discretion.

 

16.                               Confidentiality.

 

The Company agrees that is shall not, without the Consenting Holders’ prior
written consent, disclose the amount of Notes held by any Consenting Holder or
any information set forth on the signature pages hereto, other than the names of
the Consenting Holders, to any other person except as may be compelled in a
judicial or administrative proceeding or as otherwise required by law, rule or
regulation or as requested by a governmental authority having proper
jurisdiction (in which case the Company shall, to the extent permitted by law,
promptly provide the Consenting Holders with prior written notice thereof
sufficient to afford the Consenting Holders an opportunity to seek a protective
order to prevent or limit disclosure of such information).

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective duly authorized officers, solely in their
respective capacity as officers of the undersigned and not in any other
capacity, as of the date first set forth above.

 

 

HALCÓN RESOURCES CORPORATION

 

 

 

 

By:

/s/ David S. Elkouri

 

Name:

David S. Elkouri

 

Title:

EVP, Chief Legal Officer

 

[HALCÓN – SIGNATURE PAGE TO SUPPORT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

CONSENTING HOLDER

 

 

 

 

 

·                  BLACKROCK 2022 GLOBAL INCOME OPPORTUNITY TRUST

 

·                  BLACKROCK FLOATING RATE INCOME TRUST

 

·                  BLACKROCK CORE BOND TRUST

 

·                  BLACKROCK MULTI-SECTOR INCOME TRUST

 

·                  BLACKROCK LIMITED DURATION INCOME TRUST

 

·                  BLACKROCK LIMITED DURATION INCOME TRUST

 

·                  BLACKROCK FUNDS II, BLACKROCK FLOATING RATE INCOME PORTFOLIO

 

·                  BLACKROCK FUNDS II, BLACKROCK HIGH YIED BOND PORTFOLIO

 

·                  BLACKROCK MULTI-ASSET INCOME PORTFOLIO OF BLACKROCK FUNDS II

 

·                  BLACKROCK CREDIT STRATEGIES INCOME FUND OF BLACKROCK FUNDS II

 

·                  BLACKROCK HIGH YIELD PORTFOLIO OF THE BLACKROCK SERIES
FUND, INC.

 

·                  BLACKROCK HIGH YIELD V.I. FUND OF BLACKROCK VARIABLE SERIES
FUNDS, INC.

 

·                  BLACKROCK DEBT STRATEGIES FUND, INC.

 

·                  BLACKROCK CORPORATE HIGH YIELD FUND, INC.

 

 

 

By:                            BlackRock Advisors, LLC, as investment advisor
for beneficial holders of Notes listed above

 

 

 

By:

/s/ Anne Marie Smith

 

Name:

Anne Marie Smith

 

Title:

Authorized Signatory

 

 

 

Principal Amount of outstanding Notes beneficially owned by the above Consenting
Holder:

 

 

 

[HALCÓN — SIGNATURE PAGE TO SUPPORT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

CONSENTING HOLDER

 

 

 

 

 

·                  ABR REINSURANCE LTD.

 

·                  JPMBI RE BLACKROCK BANKLOAN FUND

 

·                  BLACKROCK DIVERSIVFIED DISTRIBUTION FUND

 

·                  DEN PROFESSIONELLE FORENING DANSKE INVEST INSTITUTIONAL HIGH
YIELD BOND PORTFOLIO

 

·                  GLOBAL HIGH YIELD BOND FUND, A SERIES OF DSBI — GLOBAL
INVESTMENT TRUST

 

·                  BGF GLOBAL HIGH YIELD BOND FUND

 

·                  EMPLOYEES’ RETIREMENT FUND OF THE CITY OF DALLAS

 

·                  FIDEURAM ASSET MANAGEMENT (IRELAND) LTD.

 

·                  BLACKROCK FLOATING RATE INCOME STRATEGIES FUND, INC.

 

·                  BLACKROCK GLOBAL INVESTMENT SERIES: INCOME STRATEGIES
PORTFOLIO

 

·                  BGF — GLOBAL MULTI-ASSET INCOME FUND

 

·                  ADFAM INVESTMENT COMPANY LLC

 

·                  METROPOLITAN LIFE INSURANCE COMPANY ON BEHALF OF ITS SEPARATE
ACCOUNT NO. 479

 

·                  BRIGHTHOUSE FUNDS TRUST I — BLACKROCK HIGH YIELD PORTFOLIO

 

·                  FIXED INCOME OPPORTUNITIES NERO, LLC

 

·                  RETIREMENT & SECURITY PROGRAM FOR EMPLOYEES OF THE NATIONAL
TELECOMMUNICATIONS COOPERATIVE ASSOCIATION

 

·                  PENSION BENEFIT GUARANTY CORPORATION

 

·                  THE PNC FINANCIAL SERVICES GROUP, INC. PENSION PLAN

 

·                  PPL SERVICES CORPORATION MASTER TRUST

 

·                  ADVANCED SERIES TRUST — AST BLACKROCK GLOBAL STRATEGIES
PORTFOLIO

 

·                  UNIVERSAL-INVESTMENT-GESELLSCHAFT MBH RE RB-UI-FONDS

 

·                  BAV RBI RENTEN US HY I

 

[HALCÓN — SIGNATURE PAGE TO SUPPORT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

 

·                  BGF US DOLLAR HIGH YIELD BOND FUND

 

 

 

By:                            BlackRock Financial Management, Inc., as
investment advisor for beneficial holders of Notes listed above

 

 

 

 

By:

/s/ Anne Marie Smith

 

Name:

Anne Marie Smith

 

Title:

Authorized Signatory

 

 

 

 

Principal Amount of outstanding Notes beneficially owned by the above Consenting
Holder:

 

[HALCÓN — SIGNATURE PAGE TO SUPPORT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

CONSENTING HOLDER

 

 

 

·                  BLACKROCK SENIOR FLOATING RATE PORTFOLIO

 

 

 

By:                            BlackRock Investment Management, LLC, as
investment advisor for beneficial holders of Notes listed above

 

 

 

 

By:

/s/ Anne Marie Smith

 

Name:

Anne Marie Smith

 

Title:

Authorized Signatory

 

 

 

 

Principal Amount of outstanding Notes beneficially owned by the above Consenting
Holder:

 

[HALCÓN — SIGNATURE PAGE TO SUPPORT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

CONSENTING HOLDER

 

 

 

BRIGADE CAPITAL MANAGEMENT, LP, as Investment Manger on behalf of certain
beneficial holders of Notes

 

 

 

 

By:

/s/ Patrick Criscillo

 

Name:

Patrick Criscillo

 

Title:

Chief Financial Officer

 

 

 

 

Principal Amount of outstanding Notes beneficially owned by the above Consenting
Holder:

 

[HALCÓN — SIGNATURE PAGE TO SUPPORT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

CONSENTING HOLDER

 

 

 

GOLDMAN SACHS ASSET MANAGEMENT, L.P., on behalf of various funds and accounts as
beneficial holders of Notes

 

 

 

 

By:

/s/ Michael Goldstein

 

Name:

Michael Goldstein

 

Title:

Managing Director

 

 

 

 

Principal Amount of outstanding Notes represented by the above Consenting
Holder:

 

[HALCÓN — SIGNATURE PAGE TO SUPPORT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

CONSENTING HOLDER

 

 

 

INDIANAPOLIS HIGH YIELD GROUP OF J.P. MORGAN INVESTMENT MANAGEMENT INC., solely
as investment manager on behalf of certain beneficial holders of Notes

 

 

 

By executing this Agreement INDIANAPOLIS HIGH YIELD GROUP OF J.P. MORGAN
INVESTMENT MANAGEMENT INC., solely as investment manager of certain
discretionary accounts holding the Notes, binds only itself, and itself only in
that capacity, and not any other affiliate of JPMorgan Chase & Co., or any of
its or their respective business unit thereof), and no such affiliate shall be
deemed to be bound by the terms of this Agreement by virtue of INDIANAPOLIS HIGH
YIELD GROUP OF J.P. MORGAN INVESTMENT MANAGEMENT INC.’S execution of this
Agreement. Moreover, INDIANAPOLIS HIGH YIELD GROUP OF J.P. MORGAN INVESTMENT
MANAGEMENT INC. shall have no obligation to cause any of its affiliates to take
or refrain from taking any action.

 

 

 

 

By:

/s/ Mark Prenger

 

Name:

Mark Prenger

 

Title:

Managing Director

 

 

 

 

Principal Amount of outstanding Notes represented by the above Consenting
Holder:

 

[HALCÓN — SIGNATURE PAGE TO SUPPORT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

CONSENTING HOLDER

 

 

 

J.P. MORGAN CHASE BANK, N.A., as trustee for certain comingled pension trust
funds as beneficial holders of Notes

 

 

 

By executing this Agreement J.P. Morgan Chase Bank, N.A., solely as trustee for
certain comingled pension trust funds as beneficial holders of Notes, binds only
itself, and itself only in that capacity, and not any other affiliate of
JPMorgan Chase & Co., or any of its or their respective business unit thereof),
and no such affiliate shall be deemed to be bound by the terms of this Agreement
by virtue of J.P. Morgan Chase Bank, N.A.’s execution of this Agreement.
Moreover, J.P. Morgan Chase Bank, N.A. shall have no obligation to cause any of
its affiliates to take or refrain from taking any action.

 

 

 

 

By:

/s/ Mark Prenger

 

Name:

Mark Prenger

 

Title:

Managing Director

 

 

 

 

Principal Amount of outstanding Notes represented by the above Consenting
Holder:

 

[HALCÓN — SIGNATURE PAGE TO SUPPORT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

CONSENTING HOLDER

 

 

 

PGIM, INC., as investment advisor to Holder

 

 

 

 

By:

/s/ Ryan Kelly

 

Name:

Ryan Kelly

 

Title:

Vice President PGIM, Inc., as investment advisor to Holder

 

 

 

 

Principal Amount of outstanding Notes represented by the above Consenting
Holder:

 

[HALCÓN — SIGNATURE PAGE TO SUPPORT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

CONSENTING HOLDER

 

 

 

EATON VANCE MANAGEMENT, on behalf of various funds and accounts as beneficial
holders of Notes

 

 

 

 

By:

/s/ Michael W. Weilheimer

 

Name:

Michael W. Weilheimer

 

Title:

Vice President

 

 

 

 

Principal Amount of outstanding Notes represented by the above Consenting
Holder:

 

[HALCÓN — SIGNATURE PAGE TO SUPPORT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

CONSENTING HOLDER

 

 

 

BOSTON MANAGEMENT AND RESEARCH, on behalf of various funds and accounts as
beneficial holders of Notes

 

 

 

 

By:

/s/ Michael W. Weilheimer

 

Name:

Michael W. Weilheimer

 

Title:

Vice President

 

 

 

 

Principal Amount of outstanding Notes represented by the above Consenting
Holder:

 

[HALCÓN — SIGNATURE PAGE TO SUPPORT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

CONSENTING HOLDER

 

 

 

EATON VANCE TRUST COMPANY, on behalf of various funds and accounts as beneficial
holders of Notes

 

 

 

 

By:

/s/ Michael W. Weilheimer

 

Name:

Michael W. Weilheimer

 

Title:

Vice President

 

 

 

 

Principal Amount of outstanding Notes represented by the above Consenting
Holder:

 

 

 

CONSENTING HOLDER

 

 

 

COLUMBIA MANAGEMENT INVESTMENT ADVISERS, LLC, as investment adviser for various
beneficial holders of Notes

 

 

 

 

By:

/s/ Authorized Signatory

 

Name:

Authorized Signatory

 

Title:

Authorized Signatory

 

 

 

 

Principal Amount of outstanding Notes represented by the above Consenting
Holder:

 

[HALCÓN — SIGNATURE PAGE TO SUPPORT AGREEMENT]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Proposed Amendments to Indenture dated February 16, 2017 by and among Halcón
Resources Corporation, certain Subsidiary Guarantors and U.S. Bank National
Association, as Trustee, Governing 6.75% Senior Notes due 2025

 

(1)                                 The first clause (1) of the definition of
“Asset Sale” in Section 1.1 of the Indenture will be amended to add thereto the
bold underlined text as set forth below:

 

(1)                                 the sale, lease, conveyance or other
disposition (including, without limitation, by means of a sale and leaseback
transaction) of any assets, including, without limitation, any sale of
hydrocarbons or other mineral products as a result of the creation of Production
Payments and Reserve Sales; provided that the sale, lease conveyance or other
disposition of all or substantially all of the assets of the Company and its
Restricted Subsidiaries taken as a whole (except, in each case, with respect to
a Williston Sale other than as provided in Section 4.7(l) hereof) will be
governed by Section 4.11 hereof and/or Section 5.1 hereof and not by the
provisions of Section 4.7 hereof; and

 

(2)                                 The following will be added to the end of
the definition of “Change of Control” in Section 1.1 of the Indenture:

 

“Notwithstanding the foregoing, a Williston Sale, other than a Williston Sale
described in Section 4.7(l) hereof, will conclusively be deemed not to
constitute a Change of Control. In the event a Williston Sale is consummated,
the Company shall deliver a Williston Sale Notice in respect of such Williston
Sale.”

 

(3)                                 Clause (1) of the definition of “Permitted
Liens” shall be deleted in its entirety and replaced with the following:

 

“(1)  Liens securing Indebtedness under Credit Facilities incurred and
classified as existing under Section 4.3(b)(1) of the definition of “Permitted
Indebtedness;”

 

(4)                                 The following definitions will be added to
Section 1.1 of the Indenture in appropriate alphabetical order:

 

“Williston Sale” means the sale, conveyance or other disposition, in one or more
transactions, whether directly and/or by sale of Capital Stock of one or more
Subsidiaries, of (i) of all or substantially all of the Company’s assets located
in the States of North Dakota and Montana (the “Williston Assets”) or (ii) of
Oil and Gas Properties of the Company and its Restricted Subsidiaries located on
the Fort Berthold Indian Reservation of the Three Affiliated Tribes in the State
of North Dakota (the “Fort Berthold Assets”) that constitute, or are attributed,
more than 30% of (x) net leased acreage, (y) proved crude oil and natural gas
reserves calculated in accordance with SEC guidelines (as estimated in good
faith most recently by the Company) or (z) net equivalent production of oil,
natural gas or other hydrocarbons for the 12 months ended on June 30, 2017, of
all of the Williston Properties located on such reservation; and, in each case,
which transaction or transactions meets both of the following criteria:

 

--------------------------------------------------------------------------------


 

(a) such transaction or transactions are subject to one or more definitive sales
or other disposition agreements which have been fully executed and delivered
before       , 2018 [one year from date of supplemental indenture adopting the
amendments to which this definition is a part] and which in each case shall have
been consummated before       , 2018 [eighteen months from date of supplemental
indenture adopting the amendments to which this definition is a part]; and

 

(b) immediately following consummation of the first such Williston Sale, the sum
of (A) cash and cash equivalents of the Company and its Restricted Subsidiaries
plus (B) undrawn borrowings then available from Credit Facilities less the sum
of (x) 103% of the Target Amount (as defined in clause (j) of this Section 4.7)
plus (y) the amount of then outstanding principal of the Company’s 12.0% Second
Lien Secured Senior Notes due 2022 plus the amount of  redemption premium
applicable to such outstanding notes assuming a redemption in full of such notes
within 60 days of the Williston Sale Date in accordance with the terms of the
indenture governing such notes, equals at least $400.0 million;

 

provided, that neither the sale of Capital Stock of the Company nor any merger
or consolidation of the Company shall in any event constitute a Williston Sale.
For purposes of this definition, all transactions involving the sale, conveyance
or other disposition, whether directly and/or by sale of Capital Stock of one or
more Subsidiaries, of the Williston Assets (including, but not limited to, the
Fort Berthold Assets), shall be aggregated for purposes of determining whether
such transaction(s) falls within the foregoing clauses (i) and/or (ii).

 

“Williston Sale Date” means the date on which a Williston Sale is consummated.

 

“Williston Sale Notice” means a notice delivered by the Company, in the form of
an  Officers’ Certificate to the Trustee, no later than two Business Days
following the first Williston Sale Date briefly describing such Williston Sale
and identifying the Williston Sale Date.

 

(5)                                 Clause (i) of Section 4.3(b)(1) of the
Indenture shall be revised in its entirety to read as follows:

 

“(i) $900.0 million; provided, that from and after the consummation of the first
Williston Sale, this amount shall be $350.0 million”.

 

(6)                                 The reference to “or clause (1) of paragraph
(b) of this Section 4.3” appearing in Section 4.3(c)(2) shall be deleted.

 

(7)                                 Section 4.4(b) of the Indenture shall be
revised to add the following provision after the end thereof:

 

“Notwithstanding the provisions of foregoing Section 4.4(b), from and after the
first Williston Sale Date:

 

--------------------------------------------------------------------------------


 

(i) each reference to the term “Issue Date” in Section 4.4(b) above shall
instead be deemed to be a reference to the first Williston Sale Date;

 

(ii) the reference in Section 4.4(b)(3)(A) to “January 1, 2017” will be deemed
to refer to the beginning of the fiscal quarter in which the first Williston
Sale Date occurs; and

 

(iii) a new clause (E) will be deemed to have been added after
Section 4.4(b)(3)(D) (replacing the period at the end of clause (D) with a
semi-colon and preceding clause (E) by the word “plus”) as follows:

 

“(E) the lesser of (i) $250.0 million and (ii) the amount that would have been
available for Restricted Payments under this clause (b)(3) of Section 4.4
immediately prior to consummation of the first Williston Sale (assuming
compliance with clauses (1) and (2) of Section 4.4(b)).”.

 

(8)                                 Clause (13) of Section 4.4(c) of the
Indenture shall be deleted in its entirety and replaced with the following:

 

“(13)  payments made by any Person other than the Company or any Restricted
Subsidiary to the stockholders of the Company in connection with or as part of a
merger or consolidation that constitutes a Change of Control giving rise to the
right of each Holder of Securities to require the Company to make a Change of
Control Offer under Section 4.11 of this Indenture; or”

 

(9)                                 Clause (14) of Section 4.4(c) of the
Indenture shall be deleted in its entirety and replaced with the following:

 

“(14)  other Restricted Payments not to exceed (x) until consummation of the
first Williston Sale, $50.0 million in the aggregate since the Issue Date and
(y) thereafter, $25.0 million in the aggregate since the Issue Date.”

 

(10)                          The following will be added to the beginning of
Section 4.7(b), to replace “Within”:

 

“Except with respect to a Williston Sale (in which case the Company will be
required to make a Williston Sale Offer in accordance with Section 4.7(j) of
this Indenture), within”

 

(11)                          The following new clauses (j), (k) and (l) will be
added to the end of Section 4.7 of the Indenture:

 

“(j)                              Upon the consummation of the first Williston
Sale, (i) the Company shall deliver a Williston Sale Notice to the Trustee
within two Business Days of the consummation of the Williston Sale and (ii) no
later than 10 Business Days after the Williston Sale Date, the Company will make
an offer (the “Williston Sale Offer”) to all Holders of Securities to purchase
for cash up to the sum of (x) 50% of aggregate principal amount of the
Securities outstanding at commencement of such offer and (y) 50% of aggregate
cash Net Proceeds (which, solely for purposes of this clause (j), will not
reflect any reduction for taxes paid or payable as a result of the Williston
Sale or amounts

 

--------------------------------------------------------------------------------


 

required to be applied to the repayment of Indebtedness secured by a Lien on the
asset or assets that were the subject of such Williston Sale) received by the
Company or any of its Restricted Subsidiaries in respect of the Williston Sale
in excess of $1.4 billion (such sum constituting the “Target Amount”) at an
offer price equal to 103.0% of principal amount plus accrued and unpaid
interest, if any, to the date of purchase. A Williston Sale Offer may be made in
advance of a Williston Sale and conditioned on and subject to the consummation
of such Williston Sale. Any proceeds of a Williston Sale that remain after
consummation of a Williston Sale Offer may be used by the Company or its
Restricted Subsidiaries for any purpose not otherwise prohibited by this
Indenture, and shall not be subject to the requirements of clauses (b) or (c) of
this Section 4.7.  If the aggregate principal amount of Securities tendered into
such Williston Sale Offer exceeds the Target Amount, the Trustee shall select
the Securities to be purchased on a pro rata basis in minimum denominations of
$2,000 principal amount or multiples of $1,000 in excess thereof.

 

In connection with a Williston Sale Offer, the Company will send a notice to
each Holder briefly describing the transaction or transactions that constitute
the Williston Sale and offering to repurchase Securities as required above that
are validly tendered prior to the close of business on the last Business Day
prior to the purchase date specified in such notice (the “Purchase Date”), which
date will be no earlier than 30 days nor later than 60 days from later of the
date such notice is mailed or the Williston Sale Date, pursuant to the
procedures required by this Indenture and described in such notice, provided
that if the Williston Sale Offer is made in advance of the Williston Sale Date,
the Purchase Date may be deferred until the date on which the Williston Sale is
completed. On the Purchase Date, the Company will, to the extent lawful, accept
for payment all Securities or portions thereof properly tendered pursuant to the
Williston Sale Offer, subject to proration as described above, deposit with the
Paying Agent an amount equal to the required purchase price for Securities
accepted for purchase in such Williston Sale Offer, and deliver or cause to be
delivered to the Trustee the Securities so accepted together with an Officers’
Certificate stating the aggregate principal amount of Securities or portions
thereof being purchased by the Company. The Paying Agent will promptly pay (or
cause to be transferred through the facilities of the Depositary) to each Holder
of Securities so tendered and not withdrawn and accepted for payment in
accordance with this Section 4.7(j), the required purchase price for such
tendered Securities, and the Trustee will promptly authenticate and mail (or
cause to be transferred by book entry) to each Holder a new Security equal in
principal amount to any unpurchased portion of the Securities surrendered, if
any, by such Holder; provided that each such new Security will be in a principal
amount of $2,000 or an integral multiple of $1,000 in excess thereof. If the
Purchase Date is after the taking of a record of the Holders on a record date
and on or before the related Interest Payment Date, any accrued and unpaid
interest will be paid to the Person in whose name a purchased Security is
registered on such record date, and no other interest will be payable to Holders
who tender Securities pursuant to the Williston Sale Offer. The provisions of
clauses (h) and (i) of this Section 4.7 shall apply to a Williston Sale Offer as
though it were an Asset Sale Offer.

 

(k)                                 Upon the consummation of the first Williston
Sale, the Company or its Restricted Subsidiaries shall, on or before 90 days
after the Williston Sale Date, redeem,

 

--------------------------------------------------------------------------------


 

repurchase, retire, or otherwise satisfy and discharge, all of the Company’s
12.0% Second Lien Secured Senior Notes due 2022 then outstanding.

 

(l)                                     Any transaction that, on its own or
together with other transactions, (x) constitutes a Williston Sale under clause
(i) of the “Williston Sale” definition and (y) would result in the Company or
any of its Restricted Subsidiaries receiving less than $1.2 billion in aggregate
cash Net Proceeds (which, solely for purposes of this clause (l), will not
reflect any reduction for taxes paid or payable as a result of the Williston
Sale or amounts required to be applied to the repayment of Indebtedness secured
by a Lien on the asset or assets that were the subject of such Williston Sale)
from such transaction or transactions, is subject to Section 4.11 hereof
and/or Section 5.1 hereof, notwithstanding any other provisions herein to the
contrary.”

 

(12)                          The following will be added as a new clause (d) at
the end of Section 5.1 of the Indenture:

 

“(d)                           Notwithstanding the foregoing, a Williston Sale,
other than a Williston Sale described in Section 4.7(l) hereof, will
conclusively be deemed not to constitute a “sale, assignment, transfer, lease,
conveyance or other disposition of all or substantially all of the properties or
assets of the Company and its Restricted Subsidiaries taken as a whole” for
purposes of Section 5.1(a) or 5.2 of this Indenture or a “transfer of all or
substantially all of the properties of or assets of the Company” pursuant to
Section 5.1(b) of this Indenture.”

 

(13)                          The following will be added to the end of
Section 10.9(a) of the Indenture:

 

“The provisions of this Section 10.9(a) shall not apply to a Williston Sale.”

 

(14)                          The following will be added to the end of
Section 11.10 of the Indenture:

 

“For purposes of this Section 11.10, the purchasing or acquiring Person in any
Williston Sale will be deemed not to be a successor of the Company or any
Guarantor.”

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF

JOINDER AGREEMENT

 

--------------------------------------------------------------------------------